DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker et al. (hereinafter Walker) (US20160111816).
Regarding claim 1, Walker discloses a mounting kit for a plug-in ceiling fan, comprising: a mounting bracket (Figure 2); a power cord (52); 5the mounting bracket comprising, a bracket body (Figure 2), a fan-coupling mechanism (Figure 2), a ceiling-mounting mechanism (24), and an electrical coupler (55 – the power cord, 52, is connected within the electrical coupler, 55. The specification states in (Column 4 Line 66 – Column 5 Line 4: a flexible power cord 52, such as a helically wound cord, with means known in the prior art for manually plugging to a power source 54, such as a standard two or three prong plug for 110 V AC use or a cigarette lighter adapter for 12 V DC); the fan-coupling mechanism being mounted adjacent to the bracket body; the ceiling-mounting mechanism being mounted adjacent to the bracket body, opposite to the fan-coupling mechanism; 10the electrical coupler being mounted within the bracket body; and the power cord being electrically connected to the electrical coupler

    PNG
    media_image1.png
    521
    866
    media_image1.png
    Greyscale


Regarding claim 2, Walker discloses the mounting kit of claim 1, wherein the fan-coupling mechanism mechanically couples a ceiling fan (10) to the bracket body, and electrically couples the ceiling fan 15to the electrical coupler.

Regarding claim 3, Walker discloses the mounting kit of claim 1, comprising: the mounting bracket comprising an interior (Figure 2) compartment and an opening (Figure 2); the interior compartment being positioned within the bracket body; 20the opening traversing through the bracket body into the interior compartment; the electrical coupler being mounted within the interior compartment; a first end of the power cord being threaded through the opening; and the first end of the power cord being tethered to the electrical coupler (Column 4 Line 66 – Column 5 Line 4).


    PNG
    media_image2.png
    158
    274
    media_image2.png
    Greyscale


Regarding claim 4, Walker discloses the mounting kit of claim 3, wherein an electric plug (Column 4 Line 66 – Column 5 Line 4) is attached to a second end of the power cord, and the second end being positioned opposite to the first end.

Regarding claim 5, Walker discloses the mounting kit of claim 4, wherein the electric plug is a polarized power plug 30suitable for plugging into wall power outlets (Column 4 Line 66 – Column 5 Line 4).

Regarding claim 10, Walker discloses a15a mounting kit for a plug-in ceiling fan, comprising: a mounting bracket (Figure 2); a power cord (52); the mounting bracket comprising, a bracket body (Figure 2), a fan-coupling mechanism (Figure 2), a ceiling-mounting mechanism (24), and an electrical coupler (55 – the power cord, 52, is connected within the electrical coupler, 55. The specification states in (Column 4 Line 66 – Column 5 Line 4: a flexible power cord 52, such as a helically wound cord, with means known in the prior art for manually plugging to a power source 54, such as a standard two or three prong plug for 110 V AC use or a cigarette lighter adapter for 12 V DC);  20the fan-coupling mechanism being mounted adjacent to the bracket body; the ceiling-mounting mechanism being mounted adjacent to the bracket body, opposite to the fan-coupling mechanism; the fan-coupling mechanism being suitable for mechanically coupling a ceiling fan (10) to the mounting bracket, and electrically coupling the ceiling fan to the 25electrical coupler; the electrical coupler being mounted within the bracket body; and the power cord being electrically connected to the electrical coupler.

Regarding claim 11, Walker discloses the mounting kit of claim 10, comprising:  30the mounting bracket comprising an interior compartment (Figure 2) and an opening (Figure 2); the interior compartment being positioned within the bracket body;  8the opening traversing through the bracket body into the interior compartment; the electrical coupler being mounted within the interior compartment; a first end of the power cord being threaded through the opening;  5the first end of the power cord being tethered to the electrical coupler; and an electric plug being attached to a second end of the power cord opposite to the first end. (Column 4 Line 66 – Column 5 Line 4)

Regarding claim 12, Walker discloses t10the mounting kit of claim 11, wherein the electric plug is a polarized power plug suitable for plugging into wall power outlets (Column 4 Line 66 – Column 5 Line 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 or 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (hereinafter Walker) (US20160111816).
Regarding claim 6, Walker discloses the mounting kit of claim 1.
Walker does not expressly disclose a remote control; and the remote control being communicably coupled to the electrical coupler.
McPherson a remote control 402; and the remote control being communicably coupled to the electrical coupler (400).
It would have been obvious to one of ordinary skill of the art, before the effective filing date, to incorporate the remote control of McPherson into the mounting kit of Walker.
One having ordinary skill in the art would be motivated to do this to allow the user the means to control the fan without inconvenience.

Regarding claim 13, Walker discloses the mounting kit of claim 10.
Walker does not expressly disclose a remote control; and the remote control being communicably coupled to the electrical coupler.
McPherson a remote control 402; and the remote control being communicably coupled to the electrical coupler (400).
It would have been obvious to one of ordinary skill of the art, before the effective filing date, to incorporate the remote control of McPherson into the mounting kit of Walker.
One having ordinary skill in the art would be motivated to do this to allow the user the means to control the fan without inconvenience.
Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (hereinafter Walker) (US20160111816) in view of Dumais (US5149042).
Regarding claim 7, Walker discloses the mounting kit of claim 1.
Walker does not expressly disclose a raceway; and the power cord being threaded through the raceway.
Dumais discloses a raceway (10); and a power cord (101) being threaded through the raceway.
It would have been obvious to one of ordinary skill of the art, before the effective filing date, to incorporate the raceway of Dumais into the mounting kit of Walker.
One having ordinary skill in the art would be motivated to do so to conceal the power cord.

Regarding claim 14, Walker discloses the mounting kit of claim 10.
Walker does not expressly disclose a raceway; and the power cord being threaded through the raceway.
Dumais discloses a raceway (10); and a power cord (101) being threaded through the raceway.
It would have been obvious to one of ordinary skill of the art, before the effective filing date, to incorporate the raceway of Dumais into the mounting kit of Walker.
One having ordinary skill in the art would be motivated to do so to conceal the power cord.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (hereinafter Walker) (US20160111816) in view of Lettkeman (US8802985).
Regarding claim 8, Walker discloses 10the mounting kit of claim 1.
Walker does not expressly disclose wherein the power cord is fish wired through a wall.
Lettkeman discloses wherein the power cord is fish wire through a wall (Figure 1).
It would have been obvious to one of ordinary skill of the art, before the effective filing date, to incorporate fish wiring of Lettkeman into the mounting kit of Walker
One having ordinary skill in the art would be motivated to do so to conceal the power cord.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (hereinafter Walker) (US20160111816).
Regarding claim 9, Walker discloses the mounting kit of claim 1.
Walker does not expressly disclose wherein a length of the power cord ranges between 20 to 30 feet.
It would have been obvious to one of ordinary skill of the art, before the effective filing date, to incorporate a power cord that ranges between 20 to 30 feet since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
One having ordinary skill in the art would be motivated to do that in order to allow the plug-in to be mounted in multiple spaces within an area.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the PTO-892 for relevant art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963.  The examiner can normally be reached on M-Thurs 6 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        



27 February 2021